Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed on 10/15/2020 is duly acknowledged.
	Claims 1-15 as currently presented are pending in this application.
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657.
Election/Restrictions
Applicant's election with traverse of species as provided in the reply filed on 10/15/2020 (see applicant’s remarks, page 2, in particular) is acknowledged.  
After further considerations of prior art and applicant’s remarks, the species election as previously required by the examiner has been fully withdrawn. All the species from “Genus A-E” have been re-joined and examined on their merits in this office action hereinafter.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Walter Schlapkohl (applicant’s attorney of record) on 03/08/2021 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
	Claims 1-15 have been allowed by this Examiner’s amendment as discussed below:
	Claims 1-4, 6, 8-10, 12 and 14 have been specifically amended as follows:
1. (Currently Amended) A method of producing mogrol and/or a mogrol glycoside
comprising reacting a protein selected from the group consisting of proteins (a) to (c)
shown below with a substrate mogrol glycoside,under reaction conditions for hydrolyzing at least one glucoside bond of said substrate mogrol glycoside, thereby producing the mogrol and/or mogrol glycoside product:
(a) a protein consisting of the amino acid sequence of SEQ ID NO: 2;
(b) a protein consisting of an amino acid sequence wherein 1 to 83 amino acids
have been deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ
ID NO: 2, and having an activity to hydrolyze at least one glucoside bond of the substrate mogrol
glycoside; and
(c) a protein having an amino acid sequence having a sequence identity of 90% or
more to the amino acid sequence of SEQ ID NO: 2, and having an activity to hydrolyze at
least one glucoside bond of the substrate mogrol glycoside.
2. (Currently Amended) The method according to claim 1, wherein the substrate mogrol glycoside to be reacted with the protein is at least one member selected from the group consisting of mogroside V, mogroside IV, siamenoside I, 11-oxomogroside, mogroside I, mogroside IVA, 
3. (Currently Amended) The method according to claim 2, wherein the substrate mogrol glycoside is at least one member selected from the group consisting of mogroside V, mogroside IIIE, and siamenoside I.
4. (Currently Amended) The method according to claim 3, wherein the substrate mogrol glycoside is mogroside V.
6. (Currently Amended) A method of producing mogrol and/or a mogrol glycoside comprising contacting an enzyme agent from a non-human transformed cell obtained by introducing, into a host cell, a polynucleotide selected from the group consisting of polynucleotides (a) to (d) shown below, with a substrate mogrol glycoside,under reaction conditions for hydrolyzing at least one glucoside bond of said substrate mogrol glycoside, thereby producing the mogrol and/or mogrol glycoside product:
(a) a polynucleotide consisting of the nucleotide sequence of SEQ ID NO: 1;
(b) a polynucleotide encoding a protein consisting of the amino acid sequence of SEQ ID NO: 2;
(c) a polynucleotide encoding a protein consisting of an amino acid sequence wherein 1 to 83 amino acids have been deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 2, and having an activity to hydrolyze at least one glucoside bond of the substrate mogrol glycoside; and
(d) a polynucleotide encoding a protein having an amino acid sequence having a sequence identity of 90% or more to the amino acid sequence of SEQ ID NO: 2, and having an activity to hydrolyze at least one glucoside bond of the substrate mogrol glycoside




8. (Currently Amended) The method according to claim 6, wherein the non-human transformed cell is a transformed koji mold, a transformed yeast, a transformed bacterium, or a transformed plant.
9. (Currently Amended) The method according to claims 6, wherein the substrate mogrol glycoside to be contacted with the enzyme agent is at least one member selected from the group consisting of mogroside V, mogroside IV, siamenoside I, 11-oxomogroside, mogroside I, mogroside IVA, mogroside III, mogroside IIIA1, mogroside IIIA2, mogroside IIIE, mogroside IIA, mogroside IIA1, mogroside IIA2, mogroside IIB, mogroside IIE, mogroside IA1, and mogroside IE1.
10. (Currently Amended) The method according to claim 9, wherein the substrate mogrol glycoside is at least one member selected from the group consisting of mogroside V, mogroside IIIE, and siamenoside I.
12. (Currently Amended) A method of producing mogrol and/or a mogrol glycoside comprising culturing a non-human transformant in which a polynucleotide selected from the group consisting of polynucleotides (a) to (d) shown below is introduced, and contacting an enzyme obtained from said cultured non-human transformant with a substrate mogrol glycoside under reaction conditions for hydrolyzing at least one glucoside bond of said substrate mogrol glycoside, thereby producing the mogrol and/or mogrol glycoside product:
(a) a polynucleotide consisting of the nucleotide sequence of SEQ ID NO: 1;

(c) a polynucleotide encoding a protein consisting of an amino acid sequence wherein 1 to 83 amino acids have been deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 2, and having an activity to hydrolyze at least one glucoside bond of the substrate mogrol glycoside; and
(d) a polynucleotide encoding a protein having an amino acid sequence having a sequence identity 90% or more to the amino acid sequence of SEQ ID NO: 2, and having an activity to hydrolyze at least one glucoside bond of the substrate mogrol glycoside




14. (Currently Amended) The method according to claim 12, wherein the non-human transformant is a transformed koji mold, a transformed yeast, a transformed bacterium or a transformed plant.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the process of producing mogrol and/or a mogrol glycoside using the protein having the amino acid sequence of SEQ ID NO: 2, or a polynucleotide encoding said protein having SEQ ID NO: 1 as currently recited in amended claims 1, 6 and 12, is deemed free of prior art.  Although, the protein having 100 percent identity to claimed SEQ ID NO: 2 obtained from Aspergillus oryzae (or koji mold; see instant specification, page 3, [0009], [0014] on page 12, “AOBGL11p”, for instance) and the Aspergillus oryzae), the prior art does not reasonably disclose and/or teach the process wherein said protein is employed in the enzymatic conversion of a specific substrate such as a mogrol glycoside (i.e. under reaction conditions for hydrolyzing at least one glucoside bond of said substrate mogrol glycoside; see also instant specification, page 12, 2nd paragraph) in order to produce mogrol and/or mogrol glycosides as products.  Applicants have shown such enzymatic conversion of a substrate mogrol glycoside into products including aglycone mogrol as well as several mogrol glycosides (see specification, examples 6-7, Figures 4-5, in particular). Such specific application of the claimed protein for an enzymatic process as disclosed by applicants would not be deemed inherent and/or obvious to a person of ordinary skill in the art before the effective filing date of this invention. 
The closest prior art for redistributing mogrol glycoside contents (see Zhou et al, WO 2014/150127 A1; see abstract, “Brief Summary of the Invention” on pages 1-2, and claim 1, in particular; also cited in applicant’s IDS dated 04/16/2019, as citation d under FOR documents) using acid or enzymatic means, including glucosidases from Aspergillus species (see Zhou et al, page 2, 1st paragraph; page 5, last paragraph; Table 2 on pages 17-18, for instances) have been disclosed. However, use of the enzyme protein having the claimed SEQ ID NO: 2, or a polynucleotide (encoding said enzyme protein) having nucleotide sequence as SEQ ID NO: 1 as currently claimed by applicants, has not been disclosed and/or suggested for such activity in the Aspergillus oryzae (such as BGL1, BGL3, and BGL5; see Kaya et al, page 52, figure 1, and Table 3 on page 56, for instance) that were designed to be expressed on the yeast cell surface, wherein each glucosidase was found to exhibit distinct specificity toward different substrates (see Kaya et al, page 59, Table 4, and disclosure on the right column).  However, the production of mogrol and/or mogrol glycoside by hydrolysis of a glucoside bond in a substrate mogrol glycoside using the enzyme protein having amino acid sequence of SEQ ID NO: 2 (or polynucleotide encoding said protein having SEQ ID NO: 1) as currently recited in amended claims 1, 6 and 12 has not been disclosed and/or suggested in the prior art, and would not have been obvious to an artisan of ordinary skill in the art, before the effective filing date of this invention, as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-15 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657